DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant draws attention to the amendments to claim 1, alleging that they resolve the previously issued rejections.  The specification does not appear to support the claim amendments, however, which have raised 35 USC 112(a) rejections (support is present for 1000 trials, but not >=1000 trials). Further, while tedious, a person could perform 1000 trials on paper.  They also remain within the scope of mathematical relationships.  In view of this, the 35 USC 101 rejections are maintained.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6 and 32-33 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim 1 recites wherein Y equals at least 1000, but the specification does not support such a number.  The specification gives an example of Y equal to 1000, but not for values greater than 1000.  The same is true for claims 32 and 33 requiring “at least” 1 million (i.e. >=1 million).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6 and 32-33 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea (mental process or alternatively mathematical relationships) without significantly more.  Claim 1 recites:
A computer-implemented method for merging at least two simulations having different likelihood of occurrences and statistically combining the results, the method comprising: (a person can mentally combine statistical results with aid of pencil and paper, alternatively this is a mathematical algorithm for combining numerical values; the computers mentioned are generic computer components)
generating a Z1 number of first sparse simulation trials (a person can generate a number with pencil and paper) for the occurrence of a first event having a first likelihood of occurrence out of X total number of trials, wherein each of the first sparse simulation trials is associated with a first trial number; (a person can mentally combine trials in the manner claimed, especially with aid of pencil and paper and when the number of trials is low – no lower limit is claimed, so a person could manage examining 3-4 trials on paper.  Alternatively this is just generating a number based on other numerical data)
generating a Z2 number of second sparse simulation trials for the occurrence of a second event having a second likelihood of occurrence out of Y total number of trials, wherein Y equals at least 1000, wherein the second likelihood of occurrence is different from the first likelihood of occurrence, wherein each of the second sparse simulation trials is associated with a second trial number; (as above, a person can handle this with pencil and paper, even if doing so would be relatively tedious for 1000 trials.  Alternatively, as above, this is just generating a number)
expanding each of the second trial numbers to a range of trial numbers to normalize the second sparse simulation trials to the first sparse simulation trials; (a person can normalize results with aid of pencil and paper.  Alternatively this is just using a mathematical algorithm to alter the previously defined numbers)
weighting each of the second trials numbers based on the normalization; (a person can mentally apply weights or can calculate them on paper.  Alternatively this is explicit recitation of a mathematical relationship – weighting, i.e. defining numerical coefficients, for other numbers generated previously)
combining the first sparse simulation trials with the second sparse simulation trials into resulting trials; and (A person can group trials mentally, or can record them on pencil and paper; alternatively this is just performing a set union operation, a mathematical operation)
outputting the combined resulting trials, wherein the combined resulting trials represent an aggregated outcome of the first likelihood of occurrence of the first event and the second likelihood of occurrence of the second event. (a person can output results by recording them on pencil and paper, and can mentally aggregate the likelihood of outcomes or can calculate this on paper.  Alternatively, this is just numerical output generated by performing mathematical calculations according to the previously defined mathematical algorithms, and the likelihoods are calculated numerically).
This judicial exception is not integrated into a practical application. In particular, the claim does not provide any additional elements.  Even if one were to interpret the claims are requiring a computer for the simulations (which is not reflected in the claim language), this would be generic recitation of a general purpose computer to carry out the numerical steps. The computer in these steps is not explicitly recited and is thus provided at a high-level of generality (i.e., as a generic computer performing a generic computer function of simulating) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer to perform the simulation (which is not even clearly claimed) amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Claims 2-6 are directed to further features of the calculations performed that fall within the scope of mental processes that can be performed with aid of pencil and paper, and also fall within the scope of mathematical relationships by further defining the mathematical algorithms and calculation steps performed. 
Claims 32 and 33 are no longer reasonable to perform mentally due to the extreme volume of data required for 1 million trials/simulations.  However, they remain within the scope of mathematical relationships as described above regarding claim 1.  In view of this, the claims are not eligible.

Allowable Subject Matter
Claims 1-6 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 101 and 35 USC 112(a), set forth in this Office action.
Claims 1-6 distinguish over the prior art by reciting: “expanding each of the second trial numbers to a range of trial numbers to normalize the second sparse simulation trials to the first sparse simulation trials; weighting each of the second trials numbers based on the normalization; … the combined resulting trials represent an aggregated outcome of the first likelihood of occurrence of the first event and the second likelihood of occurrence of the second event.”  
The prior art as a whole does not generally aggregate simulation trials that are sparse, and when this is done it is not done in the weighted manner claimed (which is based on normalization of ranges of trial numbers).  The most pertinent prior art is Savage (US 20170308630 A1).  This reference discloses methods for aggregated sparse simulation trials, but does not do so in the manner claimed and highlighted above.  Also relevant is Regev (US 20180341744 A1) discusses sparse coding solving processes for sparse matrices in detail, and combines simulation trials by averaging results, but does not include the weighting and normalization processes highlighted above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BIJAN MAPAR whose telephone number is (571)270-3674. The examiner can normally be reached Monday - Thursday, 11:00-8:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on 571-270-5626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BIJAN MAPAR/              Primary Examiner, Art Unit 2147